In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                              No. 13-371V
                                       Filed: November 17, 2016

* * * * * * * * * * * *                    *               UNPUBLISHED
TRACY MCDONALD as representative           *
of the estate of SHELLY                    *
CRANE-MCDONALD deceased,                   *
                                           *
                                           *
                      Petitioner,          *               Special Master Gowen
                                           *
v.                                         *               Joint Stipulation on Damages;
                                           *               Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH                        *               Demyelinating Disorder
AND HUMAN SERVICES,                        *
                                           *
                      Respondent.          *
                                           *
* * * * * * * * * * * * *
Peter Sarda, Creech Law Firm, Raleigh, NC, for petitioner.
Jennifer L. Reynaud, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

        On June 3, 2013, Shelly Crane-McDonald filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to 34 (2012). After Ms. Crane-
McDonald’s death, her spouse, Tracy McDonald (“petitioner”) filed an amended petition as the
legal representative of Ms. Crane-McDonald’s estate. Petitioner alleged that as a result of
receiving an influenza (“flu”) vaccine on October 20, 2011, Ms. Crane-McDonald developed a



1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                     1
demyelinating disorder, and that Ms. Crane-McDonald’s death was the sequela of her alleged
vaccine-related injury. Stipulation at Preamble, ¶¶ 2, 4.

       On November 17, 2016, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccine caused Ms.
Crane-McDonald’s alleged demyelinating disorder, any other injury, or her death. Stipulation at
¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

    a. A lump sum of $225,000.00 in the form of a check payable to petitioner as Legal
       Representative of the Estate of Shelly Crane-McDonald. This amount represents
       compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

        Id. at ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                          s/Thomas L. Gowen
                                                          Thomas L. Gowen
                                                          Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2